OJ6-/5
                                ELECTRONIC RECORD




COA#       01-12-00688-CR                        OFFENSE: 19.02 (Murder)

           Raul Rodriguez v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       REVERSE REMAND            TRIAL COURT:    178th District Court


DATE: 12/18/2014                  Publish: YES   TC CASE #:      1348372




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Raul Rodriguez v. The State of Texas         CCA#:          o\b-ts
           Sfafe?3>                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         fefuse-e/                                    JUDGE:

DATE: sQrri/         /*Z     d<^/^                    SIGNED:                           PC:_

JUDGE: /"fcj /l/*.vr*// vJT y!*/-                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD